Title: To James Madison from Daniel Brent, 6 September 1815
From: Brent, Daniel
To: Madison, James


                    
                        Was’n, Department of State,Sepr. 6th 1815.
                        Dear Sir,
                    
                    I have the Honor to transmit to you, herewith, four letters from Mr. Adams, from No 2 to 5, inclusively, with their Enclosures, together with a Despatch from Messrs. Clay & Gallatin of the 18 & 24th May, with its Enclosures, and one from Messrs. Adams, Clay & Gallatin, of July 3rd, with its several Enclosures, including a Copy of the late Convention concluded by these Gentlemen with Commissioners of the British Government. Altho’ these papers were all received at the office by the mail, from the North, of Yesterday, yet they come too late to be forwarded on by that which proceeded to the South. Copies of most, or all of them, and nothing more, with the original Convention, as executed by the Parties, were put into my Hands this morning by Mr. Richard Cutts, who received them from Mr. Gallatin, two or three days ago, in New York. I have the Honor to remain, with the greatest Respect, your faithful, obed sevt
                    
                        Daniel Brent.
                    
                